Name: Commission Regulation (EC) NoÃ 1320/2006 of 5 September 2006 laying down rules for the transition to the rural development support provided for in Council Regulation (EC) NoÃ 1698/2005
 Type: Regulation
 Subject Matter: regions and regional policy;  European construction;  EU finance;  agricultural policy
 Date Published: nan

 6.9.2006 EN Official Journal of the European Union L 243/6 COMMISSION REGULATION (EC) No 1320/2006 of 5 September 2006 laying down rules for the transition to the rural development support provided for in Council Regulation (EC) No 1698/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 32(5) thereof, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 92(1) thereof, Whereas: (1) Regulation (EC) No 1698/2005 is to apply from 1 January 2007. However, the provisions of Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (2), repealed by Article 93 of Regulation (EC) No 1698/2005 as from 1 January 2007, are to continue to apply to actions approved by the Commission under those provisions before 1 January 2007. (2) To facilitate the transition from existing support schemes under Regulation (EC) No 1257/1999 to the rural development support scheme under Regulation (EC) No 1698/2005, which covers the programming period starting on 1 January 2007 (the new programming period), transitional rules should be adopted to avoid any difficulties or delays in the implementation of rural development support during the transitional period. (3) Rural development support under Regulation (EC) No 1698/2005 is to cover the new programming period, whereas rural development support under Regulation (EC) No 1257/1999 covers the programming period ending on 31 December 2006 (the current programming period). Depending on the source of financing involved and its financial management rules in the current programming period in accordance with Articles 35 and 36 and Article 47b(1) of Regulation (EC) No 1257/1999, a distinction should be made between support from the EAGGF Guarantee Section based on non-differentiated budget appropriations and the financial year ending on 15 October 2006 in the Member States of the Community as constituted at 30 April 2004 on the one hand, and other support from the EAGGF Guidance or Guarantee Section for all Member States as provided for in Articles 29 to 32 of Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds (3) on the other hand. In the latter case the final date of eligibility for expenditure is fixed in the Decisions approving Community support. (4) For rural development support financed by the EAGGF Guarantee Section and relating to programming in the Member States of the Community as constituted at 30 April 2004, transitional provisions should be laid down for payments from 16 October to 31 December 2006, as well as for commitments to beneficiaries in the current programming period for which payments may take place after 31 December 2006 during the new programming period. (5) For other support from the EAGGF Guidance or Guarantee Section in all Member States concerned as provided for in Articles 29 to 32 of Regulation (EC) No 1260/1999, owing to the overlapping of the current and new programming periods, from 1 January 2007 to the final date of eligibility for expenditure fixed in the Decisions approving Community support, a number of transitional arrangements should be made in terms of general principles and as regards certain rural development measures, including those involving multiannual commitments. For lessfavoured areas and agri-environment, Article 5(1) of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (4) provides for the application of good farming practice in the framework of Regulation (EC) No 1257/1999. For agri-environment more particularly, Article 21(3) of Commission Regulation (EC) No 817/2004 of 29 April 2004 laying down detailed rules for the application of Council Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (5) allows Member States to extend agri-environmental commitments within the current programming period. (6) There is a need to ensure the transition between the two programming periods as regards the derogation concerning compliance with Community standards in accordance with Article 33l(2a) and (2b) of Regulation (EC) No 1257/1999 in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (the new Member States). (7) To guarantee better implementation of the new programming period as regards agri-environment and animal welfare, Member States should be allowed to authorise the transformation of an agri-environmental or animal welfare commitment entered into on the basis of Regulation (EC) No 1257/1999 into a new commitment for a period of between five to seven years as a general rule under Regulation (EC) No 1698/2005 provided that the new commitment is beneficial to the environment or to animal welfare. (8) There is a need to establish specific transitional rules on expenditure relating to technical assistance, including ex ante and ex post evaluations for all types of programming. (9) The transition to the new programming period should be ensured for certain measures involving multiannual commitments under Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (6) in the new Member States. (10) The Member States should ensure that transitional operations are clearly identified through their management and control systems. This is particularly crucial for certain types of support in all Member States for the sake of sound financial management and to prevent any risk of double financing owing to the overlapping of the programming periods from 1 January 2007 to the final date of eligibility for expenditure fixed in the Decisions approving Community support. (11) A correlation table for measures under the current and the new programming periods should be made available in order to clearly identify rural development measures over the two programming periods. (12) The measures provided for in this Regulation are in accordance with the opinion of the Rural Development Committee, HAS ADOPTED THIS REGULATION: TITLE I SCOPE AND DEFINITIONS Article 1 This Regulation lays down specific rules to facilitate the transition from the rural development programming under Regulations (EC) No 1257/1999 and (EC) No 1268/1999 to that established by Regulation (EC) No 1698/2005. Article 2 For the purposes of this Regulation, the following definitions shall apply: (a) measures co-financed by the EAGGF Guarantee Section means rural development measures as provided for in Regulation (EC) No 1257/1999, co-financed by the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section and applicable in the Member States of the Community as constituted at 30 April 2004; (b) measures co-financed by the EAGGF Guidance Section and/or Guarantee Section means: (i) rural development measures as provided for in Regulation (EC) No 1257/1999, co-financed by the EAGGF Guidance Section, applicable in all Member States and to which Regulation (EC) No 1260/1999 applies; (ii) measures under the Leader Community Initiative, provided for in Article 20(1)(c) of Regulation (EC) No 1260/1999; (iii) rural development measures as provided for in Regulation (EC) No 1257/1999, co-financed by the EAGGF Guarantee Section, applicable in the new Member States and to which Articles 29 to 32 of Regulation (EC) No 1260/1999 apply; (c) new Member States means the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia; (d) current programming period means the programming period under Regulation (EC) No 1257/1999 ending on 31 December 2006; (e) new programming period means the programming period under Regulation (EC) No 1698/2005 starting on 1 January 2007; (f) commitments means legal commitments undertaken to beneficiaries of rural development measures by the Member States; (g) payments means payments made to beneficiaries of rural development measures by the Member States; (h) multiannual commitments means commitments relating to: (i) the following measures: early retirement of farmers and farm workers, agri-environment and animal welfare, meeting standards support to farmers, food quality support to farmers, afforestation of agricultural land, support for semi-subsistence farms and support for setting up producer groups; (ii) support through interest rate subsidies, support through leasing and support for the setting up of young farmers where the single premium referred to Article 8(2)(a) of Regulation (EC) No 1257/1999 is fractioned into several instalments payable in a period exceeding 12 months from the date of payment of the first instalment. TITLE II TRANSITIONAL RULES FOR REGULATION (EC) No 1257/1999 CHAPTER 1 Measures co-financed by the EAGGF Guarantee Section Article 3 1. Payments made between 16 October and 31 December 2006 under the current programming period shall be eligible under the European Agricultural Fund for Rural Development (EAFRD) pursuant to Article 39(1)(c) of Council Regulation (EC) No 1290/2005 (7) only if they are made after the finalisation of payments authorised in accordance with the second sentence of Article 39(1)(a) of that Regulation. Eligible payments referred to in the first subparagraph shall be declared to the Commission by 31 January 2007, irrespective of Commission approval of the rural development programme concerned. Payment by the Commission shall, however, be made only once the programme has been approved. 2. Expenditure relating to commitments undertaken in the current programming period with payments to be made after 31 December 2006 shall be eligible under the EAFRD in the new programming period. However, payments relating to non-multiannual commitments undertaken by 31 December 2006 must comply with the eligibility conditions of the new programming period insofar as they extend beyond 31 December 2008. Rural development programmes for the new programming period must make a provision for expenditure referred to in the first subparagraph. CHAPTER 2 Measures co-financed by the EAGGF Guidance Section and/or Guarantee Section Section 1 Common rules Article 4 1. Without prejudice to Articles 5 and 6, Member States may continue, within the current programming period, to undertake commitments and make payments from 1 January 2007 to the final date of eligibility for expenditure fixed in the Decisions approving Community support for operational programmes or rural development programming documents. However, for a given type of measures or sub-measures as listed in Annex I, Member States shall start undertaking commitments under Regulation (EC) No 1698/2005 from the date from which no further commitments are undertaken in the current programming period at programme level in accordance with the first subparagraph of this paragraph. The second subparagraph of this paragraph may not apply for the transition from the Leader Community Initiative to the Leader Axis of the new programming period where the integrated local development strategies, to be implemented by local action groups referred to in Article 62 of Regulation (EC) No 1698/2005 which are selected for the new programming period, are new and/or the same rural territory has not benefited from the Leader Community Initiative. 2. Expenditure relating to commitments undertaken in the current programming period with payments to be made after the final date of eligibility for expenditure of that programming period shall be eligible under the EAFRD in the new programming period subject to Articles 7 and 8. Article 5 1. In the case of the agri-environment and animal welfare measures in the new Member States, only expenditure linked to commitments undertaken by 31 December 2006 in the current programming period for which payments are to be made after that date shall be eligible under the EAFRD in the new programming period. 2. Expenditure referred to in paragraph 1 shall be eligible under the EAFRD in the new programming period from: (a) the final date of eligibility for expenditure of the current programming period, where payments continue after that date; or (b) a date earlier than the date referred to in point (a) but after 1 January 2007, where the amount allocated to the programme and/or measure has already been used up. Rural development programmes for the new programming period must make a provision for expenditure referred to in the first subparagraph. Article 6 1. Expenditure arising from commitments concerning compensatory allowances in lessfavoured areas in new Member States and relating to no later than the year 2006 may be declared up to the final date of eligibility for expenditure of the current programming period. However, where the amount allocated to the programme and/or measure is used up earlier than the final date referred to in the first subparagraph but after 1 January 2007, expenditure outstanding with respect to commitments relating to no later than the year 2006 shall be eligible under the EAFRD in the new programming period, provided that the rural development programme for the new programming period makes a provision for such expenditure. 2. Expenditure arising from commitments concerning compensatory allowances in less-favoured areas in the new Member States with respect to years 2007 and 2008 shall be charged to the EAFRD and shall comply with Regulation (EC) No 1698/2005. Article 7 1. Expenditure relating to multiannual commitments other than those for agri-environment and animal welfare with payments to be made after the final date of eligibility for expenditure of the current programming period shall be eligible under the EAFRD in the new programming period. 2. Expenditure referred to in paragraph 1 shall be eligible under the EAFRD in the new programming period from: (a) the final date of eligibility for expenditure of the current programming period, where payments continue after that date; or (b) a date earlier than the date referred to in point (a) but after 1 January 2007, where the amount allocated to the programme and/or measure has already been used up. Rural development programmes for the new programming period must make a provision for expenditure referred to in the first subparagraph. Article 8 1. For operations relating to non-multiannual commitments for which commitments to beneficiaries have been undertaken before the final date of eligibility for expenditure of the current programming period, any expenditure relating to payments outstanding beyond that date shall be eligible under the EAFRD in the new programming period from that date, provided that: (a) the competent authority of the Member State breaks down the operations into two distinct, identifiable financial and physical or development stages corresponding to the two programming periods; (b) the co-financing and eligibility conditions for the operations in the new programming period are met. 2. If funds for the current programming period are used up at a date earlier than the final date referred to in paragraph 1, the expenditure relating to payments outstanding beyond that earlier date shall be eligible under the EAFRD in the new programming period, provided that the conditions laid down in paragraph 1 are met. 3. Member States must state in their rural development programmes under the new programming period if they use the possibilities referred to in paragraphs 1 and 2 for the measures concerned. Section 2 Specific rules for new Member States Article 9 With regard to compliance with Community standards in accordance with Article 33l(2a) and (2b) of Regulation (EC) No 1257/1999, expenditure relating to payments outstanding in respect of commitments to beneficiaries undertaken by the final date of eligibility for expenditure of the current programming period shall be eligible under the EAFRD in the new programming period, provided that the rural development programme for the new programming period makes a provision for such expenditure. Article 10 No payments in respect of the following measures shall be eligible under the EAFRD in the new programming period: (a) farm advisory and extension services as referred to in Article 33g of Regulation (EC) No 1257/1999; (b) complements to direct payments as referred to in Article 33h of Regulation (EC) No 1257/1999; (c) complements to State aid in Malta as referred to in Article 33i of Regulation (EC) No 1257/1999; (d) aid to full-time farmers in Malta as referred to in Article 33j of Regulation (EC) No 1257/1999. CHAPTER 3 Specific provision for agri-environment and animal welfare Article 11 Before the end of a period for performing a commitment entered into under Chapter VI of Regulation (EC) No 1257/1999, Member States may authorise the transformation of that commitment into a new commitment for a period of between five and seven years as a general rule under Regulation (EC) No 1698/2005 provided that: (a) any such transformation is of unquestionable benefit to the environment or to animal welfare; and (b) the existing commitment is significantly reinforced. CHAPTER 4 Expenditure under technical assistance Section 1 Expenditure relating to measures co-financed by the EAGGF Guarantee Section Article 12 1. Expenditure relating to the ex ante evaluation of the new programming period as referred to in Article 85 of Regulation (EC) No 1698/2005 may be charged to the EAGGF Guarantee Section under the current programming period within the time-limit set in Article 39(1)(a) of Regulation (EC) No 1290/2005, provided that the ceiling of 1 % referred to in the second paragraph of Article 59 of Regulation (EC) No 817/2004 is respected. 2. Expenditure relating to the ex post evaluation of the current programming period as referred to in Article 64 of Regulation (EC) No 817/2004 shall be eligible under the technical assistance component of the rural development programme in the new programming period, provided that it complies with the second subparagraph of Article 66(2) of Regulation (EC) No 1698/2005 and that the programme makes a provision for this purpose. Section 2 Expenditure relating to measures co-financed by the EAGGF guidance section and/or guarantee section Article 13 1. Expenditure under the current programming period incurred after the final date of eligibility for expenditure of that programming period and relating to operations covered by points 2 and 3 of Rule No 11 of the Annex to Commission Regulation (EC) No 1685/2000 (8), with the exception of ex post evaluations, audits and preparation of final reports, shall not be eligible under the EAFRD in the new programming period. 2. Expenditure under the current programming period incurred by the final date of eligibility for expenditure of that programming period and relating to operations covered by the first indent of point 2.1 and by point 3 of Rule No 11 of the Annex to Regulation (EC) No 1685/2000, including ex ante evaluations referred to in Article 85 of Regulation (EC) No 1698/2005, for the preparation of rural development programmes under the new programming period, shall be, subject to the conditions laid down in points 2.2 to 2.7 and 3 of that Rule, eligible under the technical assistance component in the current operational programmes or rural development programming documents. 3. Expenditure for ex post evaluations of the current programming period as referred to in Article 43 of Regulation (EC) No 1260/1999 may be eligible under the EAFRD under the technical assistance component of the programmes in the new programming period, provided that it complies with the second subparagraph of Article 66(2) of Regulation (EC) No 1698/2005 and that the programme makes a provision for this purpose. TITLE III TRANSITIONAL RULES FOR REGULATION (EC) No 1268/1999 Article 14 As regards the measures referred to in the fourth, seventh and fourteenth indents of Article 2 of Regulation (EC) No 1268/1999, expenditure relating to payments to be made after 31 December 2006 shall be eligible under the EADRF in the new programming period provided that the conditions of Article 71(1) of Regulation (EC) No 1698/2005 are met and that the programme under the new programming period makes a provision for this purpose. TITLE IV FINAL PROVISIONS Article 15 The Member States shall ensure that transitional operations falling within the scope of this Regulation are clearly identified through their management and control systems. Article 16 The correlation table for measures under the current and the new programming periods is set out in Annex II. Article 17 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 277, 21.10.2005, p. 1. (2) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by Regulation (EC) No 2223/2004 (OJ L 379, 24.12.2004, p. 1). (3) OJ L 161, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 173/2005 (OJ L 29, 2.2.2005, p. 3). (4) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 1156/2006 (OJ L 208, 29.7.2006, p. 3). (5) OJ L 153, 30.4.2004, p. 30; corrected version (OJ L 231, 30.6.2004, p. 24). Regulation as amended by Regulation (EC) No 1360/2005 (OJ L 214, 19.8.2005, p. 55). (6) OJ L 161, 26.6.1999, p. 87. Regulation as last amended by Regulation (EC) No 2112/2005 (OJ L 344, 27.12.2005, p. 23). (7) OL L 209, 11.8.2005, p. 1. (8) OJ L 193, 29.7.2000, p. 39. ANNEX I Types of rural development measures or sub-measures referred to in the second subparagraph of Article 4(1):  training,  setting up of young farmers,  early retirement (new Member States),  use of advisory services (new Member States),  setting up of advisory, relief and management services (all Member States concerned)/provision of advisory and extension services (new Member States),  investments in agricultural holdings,  investments in forests,  processing/marketing of agricultural and forestry products,  land improvement, reparcelling, water resources management, agricultural infrastructure,  restoration-prevention actions for agricultural production potential damaged by natural disasters,  meeting Community standards/compliance with Community standards (new Member States)  various standards,  food quality schemes (new Member States)  various schemes,  promotion of quality products by producer groups (new Member States),  semi-subsistence farms (new Member States),  setting up of producer groups (new Member States),  areas under environmental restrictions/Natura 2000 payments (new Member States),  protection of the environment in connexion with agriculture/forestry,  afforestation of agricultural land (new Member States),  afforestation of non-agricultural land,  ecological stability of forests,  restoration-prevention actions in forestry/fire-breaks,  off-farm diversification,  craft/tourism activities,  basic services  various services,  village renovation/renewal and development  various types of operations,  rural heritage  various types of operations,  leader  running the local action groups and various types of operations under local development strategies and cooperation (except skills acquisition and animation actions). ANNEX II Correlation table for measures provided for in Regulation (EC) No 1257/1999, Regulation (EC) No 1268/1999 and Regulation (EC) No 1698/2005 Measures under Regulation (EC) No 1257/1999 Codes under Regulation (EC) No 817/2004 and Commission Regulation (EC) No 141/2004 (1) Categories under Commission Regulation (EC) No 438/2001 (2) Axes and measures under Regulation (EC) No 1698/2005 Codes under Regulation (EC) No 1698/2005 Axis 1 Training. Article 9 (c) 113 and 128 Article 20(a)(i) and Article 21: Training and information 111 Setting up of Young Farmers. Article 8 (b) 112 Article 20(a)(ii) and Article 22: Setting up of Young Farmers 112 Early retirement. Articles 10, 11 and 12 (d) / Article 20(a)(iii) and Article 23: Early retirement 113 Use of advisory services. Article 21d (y) / Article 20(a)(iv) and Article 24: Use of advisory services 114 Setting up of advisory, management and relief services. Article 33, third indent. Provision of advisory and extension services. Article 33g (l) 1303 Article 20(a)(v) and Article 25: Setting up of management, relief and advisory services 115 Investments in agricultural holdings. Articles 4 to 7 (a) 111 Article 20(b)(i) and Article 26: Modernisation of agricultural holdings 121 Investments in forests for improving economic value, establishment of forestry associations. Article 30(1), second and fifth indents (i) 121 124 Article 20(b)(ii) and Article 27: Improvement of the economic value of forests 122 Processing and marketing of agricultural and forestry products, promotion of new outlets for forestry products. Articles 25 to 28 and Article 30(1), third and fourth indents. (g) 114 Article 20(b)(iii) and Article 28: Adding value to agricultural and forestry products 123 (i) 122 Marketing of quality products and setting up of quality schemes. Article 33, fourth indent (m) 123 Article 20(b)(iv) and Article 29: Cooperation for development of new products-processes-technologies 124 Land improvement, reparcelling, water resources management, agricultural infrastructure. Article 33, first, second, eighth and ninth indents (j) 1301 Article 20(b)(v) and Article 30: Agricultural and forestry infrastructure 125 (k) 1302 (q) 1308 (r) 1309 Restoration-prevention instruments. Article 33, twelfth indent (u) 1313 Article 20(b)(vi): Restoration-prevention actions 126 Meeting standards Articles 21b and 21c. Compliance with standards Article 33l(2a) and (2b) (x) / Article 20(c)(i) and Article 31: Meeting standards 131 Food quality schemes Articles 24b and 24c (z) / Article 20(c)(ii) and Article 32: Food quality schemes 132 Support to Producer Groups for promotion of quality products Article 24d (aa) / Article 20(c)(iii) and Article 33: Information and promotion 133 Semi-subsistence farming Article 33b (ab) / Article 20(d)(i) and Article 34: Semi-subsistence farming 141 Producer groups Article 33d (ac) / Article 20(d)(ii) and Article 35: Producer groups 142 Axis 2 Less favoured areas payments, mountain areas. Articles 13, 14, 15 and 18 (e) / Article 36(a)(i) and Article 37: Natural handicap payments in mountains 211 Less favoured areas payments, other less favoured areas. Articles 3, 14, 15, 18 and 19 (e) / Article 36(a)(ii) and Article 37: Natural handicap payments in areas other than mountain areas 212 Areas under environmental restrictions. Article 16 (e) / Article 36(a)(iii) and Article 38. Natura 2000 and payments linked to Directive 2000/60/EC of the European Parliament and of the Council (3) 213 Agri-environment. Articles 22, 23 and 24 (f) / Article 36(a)(iv) and Article 39: Agri-environment payments 214 Animal welfare. (f) / Article 36(a)(v) and Article 40: Animal welfare payments 215 Articles. 22, 23 and 24. Protection of the environment in connexion with animal welfare. Article 33, 11th indent (t) 1312 Protection of the environment in connexion with agriculture. Article 33, 11th indent (t) 1312 Article 36(a)(vi) and Article 41: Non-productive investments 216 Afforestation of agricultural land. Article 31 (h) / Article 36(b)(i) and Article 43: First afforestation of agricultural land 221 Article 36(b)(ii) and Article 44: First establishment of agroforestry systems 222 Afforestation of non-agricultural land. Article 30(1), first indent (i) 126 Article 36(b)(iii) and Article 45: First afforestation of non-agricultural land 223 Ecological stability of forests. Article 32(1), first indent (i) 127 Article 36(b)(iv) and Article 46: Natura 2000 payments 224 Ecological stability of forests. Article 32(1), first indent (i) 127 Article 36(b)(v) and Article 47: Forest-environment payments 225 Restoration-prevention in forestry. Article 30(1), sixth indent; Fire-breaks Article 32(1), second indent (i) 125 Article 36(b)(vi) and Article 48: Restoration-prevention in forestry 226 Investments for the ecological and social value of forests. Article 30(1), second indent. Protection of the environment in connexion with forestry: Article 33, 11th indent (i) 121 Article 36(b)(vii) and Article 49: Non-productive investments 227 (t) 1312 Axis 3 Diversification. Article 33, seventh indent (p) 1307 Article 52(a)(i) and Article 53: Diversification 311 Craft activities; financial engineering (s) 1311 Article 52(a)(ii) and Article 54: Business creation and development 312 Article 33, 10th and 13th indents (v) 1314 Tourism activities. Article 33, 10th indent (s) 1310 Article 52(a)(iii) and Article 55: Tourism activities 313 Basic services Article 33, fifth indent (n) 1305 Article 52(b)(i) and Article 56: Basic services 321 Village renovation and development Article 33, sixth indent (o) 1306 Article 52(b)(ii): Village renewal and development 322 Protection-conservation of the rural heritage. Article 33, sixth indent (o) 1306 Article 52(b)(iii) and Article 57: Conservation and upgrading of the rural heritage 323 Article 52(c) and Article 58: Training and information 331 Management of integrated rural development strategies by local partners. Article 33, 14th indent (w) 1305-11305-2 Article 52(d) and Article 59: Skills acquisition, animation and implementation 341 Axis 4 Leader+ Communication and Leader+ type measures. Article 33f Article 63(a): Local development strategies 41 Action 1: local strategies For competitiveness: all the old codes under Regulations (EC) No 817/2004 and (EC) No 438/2001 corresponding to Axis 1 411 competitiveness For land management/environment: all the old codes under Regulations (EC) No 817/2004 and (EC) No 438/2001 corresponding to Axis 2 412 environment/land management For diversification/quality of life: all the old codes under Regulations (EC) No 817/2004 and (EC) No 438/2001 corresponding to Axis 3, plus the following categories from Regulation (EC) No 438/2001: 161 to 164, 166, 167, 171 to 174, 22 to 25, 322, 323, 332, 333, 341, 343, 345, 351, 353, 354 and 36. 413 quality of life/diversification Leader+ Communication and Leader+ type measures. Article 33f / Action 2: cooperation 1305-3 1305-4 Article 63(b): Cooperation 421 Leader+ Communication and Leader+ type measures. Article 33f / Action 3: running the local action groups 1305-1 1305-2 Article 63(c): Running the local action groups, animation 431 Leader+ Communication and Leader+ type measures. Article 33f / Action 3: networks / 1305-5 Article 66(3) and Article 68: National Rural Network 511 Technical assistance Technical assistance Technical assistance 411 to 415 Article 66(2): Technical assistance 511 Article 49. Rule No 11 of the Annex to Regulation (EC) No 1685/2000 (ad) Article 66(3): National networks 511 Measures under Regulation (EC) No 1268/1999 Measures under Regulation (EC) No 1698/2005 Agricultural production methods designed to protect the environment and maintain the countryside Article 2, fourth indent / / Article 36(a)(iv) and Article 39: Agri-environment payments 214 Setting up producer groups Article 2, seventh indent / / Article 20(d)(ii) and Article 35: Producer groups 142 Forestry Article 2, 14th indent / / Article 36(b)(i) and Article 43: First afforestation of agricultural land 221 (1) OJ L 24, 29.1.2004, p. 25. (2) OJ L 63, 3.3.2001, p. 21. (3) OJ L 327, 22.12.2000, p. 1.